Citation Nr: 1827772	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of breast cancer.

2.  Entitlement to service connection for uterine fibroids, status post hysterectomy.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a foot disability.

4.  Entitlement to service connection for a foot disability, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in October 2015 when it was remanded for additional development.  It has now returned to the Board for further appellate action.

In a February 2018 letter from the RO, the Veteran was provided an opportunity to participate in VA's Rapid Appeals Modernization Program (RAMP).  On February 8, 2018, the Veteran elected to participate in RAMP, selecting the option for "Higher-Level Review." However, appeals that have been activated by the Board are not eligible for RAMP processing.  The issues listed on the front page of this decision were activated by the Board in January 2018, prior to the Veteran's participation in RAMP.  Therefore, the Board will continue with their adjudication pursuant to current appeals procedures.  The Veteran has two other appeals not currently before the Board, claims to reopen service connection for sinusitis and entitlement to service connection for a left knee disability, and these claims are eligible for RAMP processing.  VA will continue to work these two claims under the RAMP guidelines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).
The issues of entitlement to service connection for right knee and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of breast cancer, including scarring, are etiologically related to active duty service. 

2.  The Veteran's residuals of uterine fibroids, status post hysterectomy, including uterine prolapse, cystocele and incontinence, are etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of breast cancer, including scarring, is warranted.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for residuals of uterine fibroids, status post hysterectomy, including uterine prolapse, cystocele and incontinence, is warranted.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection is warranted for the Veteran's residuals of breast cancer and uterine fibroids, status post hysterectomy, as they are the result of treatment with high-level estrogen birth control pills during active duty.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The record establishes the presence of the claimed disabilities; post-service medical records and a March 2017 VA examination include diagnoses of breast scarring, uterine prolapse, cystocele and incontinence, as residuals of the Veteran's breast cancer and uterine fibroids, status post hysterectomy in 1994.  An in-service injury is also present.  Service records show that the Veteran was taking Norinyl 1+50, a birth control pill, during active service.  In March 1975, she was prescribed a higher-level estrogen oral birth control medication, Norinyl 1+80.  Service records also document the Veteran's complaints of irregular periods, bleeding, and cramps, and these symptoms were presumably the cause of the increase in estrogen in her birth control medication.  The first two elements of service connection are therefore established.

The Board also finds that the record demonstrates a link between the Veteran's cancer and fibroid residuals and active duty service.  After examining the Veteran and reviewing the claims file, the March 2017 VA examiner opined that the Veteran's residual disabilities are "most likely due to her use of high-level estrogen birth control pills and its side effects."  Although the examiner went on to state that there is no documentation in the claims file indicating when or what the birth control was used to treat, the Board disagrees.  Service records establish that the Veteran was first prescribed high-estrogen birth control in March 1975 and in September 1978, was found to experience excess vaginal secretions caused by her birth control pills.  The Board finds that the contents of the service records and the March 2017 VA examiner's opinion linking the Veteran's residual disabilities to her birth control pills are sufficient to establish a nexus between the current diagnoses and the in-service injury, i.e. the initial prescription of high-level estrogen birth control.  Therefore, all the elements necessary for establishing service connection are met and the claims are granted.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   






ORDER

Entitlement to service connection for residuals of breast cancer, to include scarring, is granted.

Entitlement to service connection for uterine fibroids, status post hysterectomy, including uterine prolapse, cystocele and incontinence, are granted.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary with respect to the claims for entitlement to service connection for a right knee disability and bilateral foot disability.  The Board remanded these claims in October 2015 to obtain a VA examination and medical opinion addressing the etiology of the claimed conditions.  The March 2017 VA examiner diagnosed right knee tendonitis and bilateral pes planus and hallux valgus of the feet; however, the opinions provided regarding the etiology of the disabilities are not adequate.  The VA examiner's conclusion that service records do not document any injuries to the knee or feet is not consistent with the record before the Board.  Similarly, the examiner's finding that the Veteran experienced the onset of knee pain in 1973 "before her entry into service" is also not supported by the record, which establishes the Veteran's enlistment into military service on January 8, 1973.  Finally, the examiner's opinion that the "knee and foot condition both preceded [the Veteran's] entry into service" is also not supported by the record, which is negative for findings or allegations of pre-existing knee and foot disabilities.  Additional VA opinions are therefore required to comply with the Board's remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner (other than the examiner who conducted the March 2017 examinations) for a medical opinion addressing the etiology of the claimed right knee and foot disabilities.  After reviewing the claims file, including service records, the examiner should determine:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current right knee disability is etiologically related to any event during service, to include the May 1977 diagnosis of chondromalacia patella.

Service records document a diagnosis of chondromalacia patella of a knee in May 1977 and the Veteran's placement on a physical profile limiting her physical activities for 90 days.  The Veteran's knees were normal upon examination for separation in August 1978 and she denied having any knee problems on a December 1978 report of medical history.  The earliest post-service documentation of right knee pain dates from May 2007, when the Veteran complained of right knee pain to her private physician.  More recent treatment records from the VA Medical Center (VAMC) document findings of bilateral knee osteoarthritis.  The March 2017 VA examiner diagnosed right knee tendonitis and provided an unsupported medical opinion that service records did not document any complaints or injuries pertaining to the knee and the Veteran's right knee disability began prior to service.

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bilateral pes planus and hallux valgus are etiologically related to any event during service, to include the Veteran's testimony that she noticed the onset of fallen arches during service and experienced foot pain due to activity associated with her duties as a medic.

c)  If the examiner determines that the Veteran's foot conditions are due to service,  the examiner should also state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right knee disability is caused or aggravated by the diagnosed foot condition.  The examiner must address the aggravation aspect of the secondary service connection claim.  

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


